Citation Nr: 9928431	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 690	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a groin injury.

2.  Entitlement to service connection for a left knee injury.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the RO. 


REMAND

The veteran on his substantive appeal, received in September 
1998, indicated that he wished to appear to offer testimony 
at a hearing before a Member of the Board at the RO 
subsequent to his hearing before a hearing officer at the RO 
if his claims were denied.  The RO hearing was conducted in 
September 1998 and his claims were subsequently denied.  The 
veteran, however, was not scheduled for the hearing before a 
Member of the Board at the RO.  Therefore, appropriate action 
must be undertaken by the RO in accordance with the veteran's 
request for a Board hearing.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a hearing before a Member of the 
Board at the local office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












